[Cite as State v. Parker, 2018-Ohio-579.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 105361



                                       STATE OF OHIO
                                                      PLAINTIFF-APPELLEE

                                                vs.

                                    RAMADII PARKER
                                                      DEFENDANT-APPELLANT




                                    JUDGMENT:
                              REVERSED AND REMANDED


                                    Criminal Appeal from the
                            Cuyahoga County Court of Common Pleas
                         Case Nos. CR-06-479730-A and CR-06-481212-A

        BEFORE:           McCormack, P.J., Boyle, J., and Celebrezze, J.

        RELEASED AND JOURNALIZED: February 15, 2018
ATTORNEY FOR APPELLANT

Christopher M. Kelley
55 Public Square, Ste. 2100
Cleveland, OH 44113


ATTORNEYS FOR APPELLEE

Michael C. O’Malley
Cuyahoga County Prosecutor

By: Janna R. Steinruck
Assistant County Prosecutor
Justice Center, 8th Floor
1200 Ontario Street
Cleveland, OH 44113
TIM McCORMACK, J.:

       {¶1}    Defendant-appellant Ramadii Parker appeals the imposition of consecutive

sentences under R.C. 2921.331(D).    For the reasons that follow, we reverse and remand

for resentencing.

Procedural and Substantive History

       {¶2} This case is a consolidated appeal involving two separate criminal cases:

Cuyahoga C.P. Nos. CR-06-479730-A and CR-06-481212-A.

       {¶3} Case No. CR-06-479730-A stems from an incident that occurred on

January 30, 2006.    Police observed a hand-to-hand transaction between an unidentified

man standing on a street corner and Parker, who was seated inside a truck.         When

officers, on foot and in a police vehicle, approached the men, Parker drove towards the

officers at a high rate of speed in an attempt to flee the scene.   Officers in a police

vehicle began an unsuccessful pursuit of Parker that was ultimately terminated at East

125th and Carlyon.

       {¶4} On April 18, 2006, a grand jury indicted Parker with a two-count indictment

in CR-06-479730-A:      Count 1, failure to comply with order or signal of police, in

violation of R.C. 2921.331 with a furthermore clause, a felony of the third degree; and

Count 2, felonious assault, in violation of R.C. 2903.11(A)(1) with a furthermore clause,

a felony of the second degree.

       {¶5} On May 8, 2006, Parker entered a plea of not guilty on both counts.
       {¶6} Case No. CR-06-481212-A stems from an incident that occurred on May

16, 2006.   Cleveland police stopped Parker for not having a rear-view mirror.      Upon a

search of his vehicle, police discovered 38 grams of cocaine and arrested Parker.

       {¶7} On May 26, 2006, a grand jury indicted Parker with a three-count

indictment in CR-06-481212-A:          Count 1, possession of drugs, in violation of

R.C. 2925.11, a felony of the third degree; Count 2, drug trafficking, in violation of

R.C. 2925.03, a felony of the first degree; and Count 3, possessing criminal tools, in

violation of R.C. 2923.24, a felony of the fifth degree.

       {¶8} On June 12, 2006, Parker entered a plea of not guilty to all three counts in

the indictment.

       {¶9} Parker’s trial in CR-06-479730-A was set for June 26, 2006. Trial was

reset by the court once and continued at Parker’s request once.      On August 3, 2006,

Parker appeared in court and waived his right to a speedy trial.    At the state’s request,

trial was continued to August 16, 2006. Parker failed to appear for trial on August 16,

and a capias was issued.

       {¶10} Parker was arrested on September 7, 2016.

       {¶11} On November 3, 2016, Parker appeared with counsel before the trial court

and entered a change of plea in both cases.

       {¶12} In CR-06-479730-A, Parker withdrew his not guilty plea and entered a

guilty plea to: Count 1, failure to comply with order or signal of police, in violation of
R.C. 2921.331; and an amended Count 2, attempted felonious assault, in violation of R.C.

2903.02/2903.11(A)(1), a felony of the third degree.

         {¶13} In CR-06-481212-A, Parker withdrew his not guilty plea and entered a plea

of guilty to an amended Count 2, drug trafficking, in violation of R.C. 2925.03(A)(2), a

felony of the second degree, with forfeiture specifications pursuant to R.C. 2941.1417(A).

         {¶14} After engaging Parker in a plea colloquy, the trial court accepted his guilty

pleas.

         {¶15} On November 30, 2016, the trial court held a sentencing hearing and heard

from Parker, Parker’s counsel, and the prosecutor.       At sentencing, the court initially

stated it was sentencing Parker to a mandatory two-year prison term and a mandatory fine

of $7,500 in CR-06-481212-A for drug trafficking. It then stated that the state satisfied

the requirements of R.C. 2921.331(B), that the defendant’s conduct in his failure to

comply was more serious than conduct normally constituting that offense, and that it was

sentencing Parker to one year for failure to comply, along with a life suspension of his

driver’s license. The license suspension was statutorily mandated in R.C. 2921.331(E)

because this was Parker’s second conviction for failure to comply. Finally, the trial

court stated that it was sentencing Parker to nine months in prison for amended Count 2,

attempted felonious assault, to run consecutive to the one year for failure to comply.

         {¶16} The trial court explained this consecutive sentence by pointing to the

requirements of R.C. 2921.331(D).       The total sentence based on the foregoing was 21

months.      The trial court stated that it was electing to have the sentences for
CR-06-479730-A and CR-06-481212-A run concurrently, telling Parker, “this is your

break that I’m giving you.”

       {¶17} After announcing this sentence, the trial court asked if there were any

objections to the sentence, specifically with respect to running the sentences from each

case concurrently.

       {¶18} The state responded that the plain language of R.C. 2921.331(D) requires

any prison sentence for failure to comply be served consecutively to any other prison term

or mandatory prison term imposed.      Therefore, according to the state, Parker would be

required to serve the sentences for each case consecutively.

       {¶19} Parker’s counsel responded that R.C. 2921.331(D) was silent as to whether a

prison term for failure to comply must be served consecutive to a prison term in a

separate case.   Therefore, according to Parker’s trial counsel, the trial court had the

statutory authority and discretion to run the two-year mandatory sentence in

CR-06-481212-A concurrent with his nine-month sentence for attempted felonious

assault in CR-06-479730-A, provided that his one-year sentence for failure to comply was

ordered to be served consecutively.

       {¶20} Ultimately, the trial court was persuaded by the state’s interpretation of R.C.

2921.331(D) and, in “an abundance of caution,” ordered that Parker’s sentence on all

three charges be served consecutively, for a total prison term of 45 months.

       {¶21} On January 11, 2017, Parker appealed his sentence.

Law and Analysis
       {¶22} Parker brings two assignments of error before this court. First, Parker

argues that the trial court erred by failing to make the requisite findings under R.C.

2929.14(C)(4) for the imposition of consecutive sentences. Second, in the alternative,

Parker argues that his change of plea was not made knowingly and intelligently because

the trial court failed to substantially comply with Crim.R. 11(C)(2) by not informing

Parker of the maximum possible sentence he faced.

       {¶23} Parker’s first assignment of error is premised on his assertion that the trial

court misinterpreted R.C. 2921.331(D) when it found itself obligated to impose

consecutive sentences for all three of Parker’s charges.

       {¶24} Questions of statutory interpretation are questions of law, which are

reviewed de novo.    Riedel v. Consol. Rail Corp., 125 Ohio St.3d 358, 2010-Ohio-1926,

928 N.E.2d 448, ¶ 6. In construing a statute, the primary goal “is to ascertain and give

effect to the intent of the legislature as expressed in the statute.”             Hudson v.

Petrosurance, Inc., 127 Ohio St.3d 54, 2010-Ohio-4505, 936 N.E.2d 481, ¶ 30.

       {¶25} “The first rule of statutory construction is to look at the statute’s language to

determine its meaning.    If the statute conveys a clear, unequivocal, and definite meaning,

interpretation comes to an end, and the statute must be applied according to its terms.”

Columbia Gas Transm. Corp. v. Levin, 117 Ohio St.3d 122, 2008-Ohio-511, 882 N.E.2d

400, ¶ 19, citing Lancaster Colony Corp. v. Limbach, 37 Ohio St.3d 198, 199, 524 N.E.2d

1389 (1988).
       {¶26} The competing interpretations of R.C. 2921.331(D) before us in this case

differ as to whether the statute requires that the sentence for each of   defendant’s counts

be served consecutive to one another when one count is failure to comply.        At Parker’s

sentencing hearing and in its brief, the state effectively argued that whenever a defendant

is convicted of failure to comply, each sentence for all of that defendant’s counts must be

served consecutive to one another.    Parker argues that the presence of a count of failure

to comply does not create a statutory mandate that all other sentences be served

consecutively to each other.

       {¶27} R.C. 2921.331(D) provides:

       If an offender is sentenced pursuant to division (C)(4) or (5) of this section
       for a violation of division (B) of this section, and if the offender is
       sentenced to a prison term for that violation, the offender shall serve the
       prison term consecutively to any other prison term or mandatory prison term
       imposed upon the offender.
       {¶28} The requirements of R.C. 2921.331(D) were triggered in this case because

the trial court found that, pursuant to the factors listed in R.C. 2921.331(C)(5)(b),

Parker’s conduct was more serious than conduct normally constituting the offense of

failure to comply.

       {¶29} It is undisputed that the plain language of R.C. 2921.331(D) means that the

trial court was statutorily required to impose a consecutive sentence for Parker’s failure to

comply offense.      Put another way, Parker’s sentence for failure to comply cannot be

served concurrently to any other sentence.

       {¶30} It is also undisputed that this requirement applies where a defendant is being

sentenced in two or more separate cases.     State v. Spicer, 8th Dist. Cuyahoga Nos. 92384
and 92385, 2010-Ohio-61, ¶ 19.        (“Although the statute does not specifically state

whether it was meant to apply to instances where a defendant is being sentenced on two

or more separate cases, we find that, pursuant to R.C. 2921.331(D), a term of

imprisonment for failure to comply must run consecutive to that of any other term of

imprisonment, no matter if the sentence is being imposed in the same or different case.”)

       {¶31} Further, the requirement that a failure to comply sentence be consecutive

applies even if the defendant’s other offenses occurred in a different county and predate

the charge of failure to comply.      State v. Perry, 8th Dist. Cuyahoga No. 101667,

2015-Ohio-1542, ¶ 11, citing State v. Jeffery, 5th Dist. Richland No. 10 CA 120,

2011-Ohio-2654, ¶ 48.

       {¶32} Despite the foregoing implications of the R.C. 2921.331(D) mandate, none

of the case law cited by the state supports its interpretation of the statute as applied to

Parker’s case.   In fact, Perry and other cases tend to support Parker’s interpretation of

the mandate.

       {¶33} In Perry, the defendant pleaded guilty to one count of failure to comply and

one count of drug trafficking.     The trial court imposed a prison term for failure to

comply and ordered it to be served consecutive to other Cuyahoga County cases and

consecutive to a Lake County prison term the defendant was already serving. Perry at ¶

11.   The trial court did not require that each of the defendant’s other sentences be served

consecutively to each other; it only required that the failure to comply sentence be served
consecutively to his other sentences, two of which were to be served concurrently.

Perry at ¶ 4.   This sentence was affirmed on appeal.

       {¶34} Similarly, in Jeffery, the state successfully appealed the trial court’s decision

to sentence Jeffery to one year in prison for failure to comply, to be served concurrently

with previous sentences from two other counties.      Jeffery, 5th Dist. Richland No. 10 CA

120, 2011-Ohio-2654, at ¶ 48.     The Fifth District in that case did not, however, find that

Jeffery’s previous sentences needed to be served consecutively.

       {¶35} The Twelfth District has also adopted Parker’s interpretation of the statute.

State v. Stegall, 12th Dist. Butler No. CA2015-01-012, 2015-Ohio-3934. In Stegall, the

defendant was convicted of the following:        one count of aggravated robbery and a

corresponding firearm specification (Count 9), a second count of aggravated robbery

(Count 12), one count of receiving stolen property (Count 14), and one count of failure to

comply (Count 15). Id. at ¶ 3.     The defendant was sentenced to ten years for Count 9,

ten years for Count 12, and 18 months for Count 14, to be served concurrently; three

years for the gun specification, to be served consecutively; and two years for failure to

comply, to be served consecutively. Id. at ¶ 12.

       {¶36} Perhaps even more relevant to the instant case is a case in which the

defendant pleaded guilty in one case to charges of possession and trafficking of cocaine

and pleaded guilty in a second case to charges of involuntary manslaughter, failure to

comply, and aggravated vehicular assault. State v. Banks, 8th Dist. Cuyahoga Nos.

81679 and 81680, 2003-Ohio-1530. The trial court in that case sentenced Banks in the
first case to one year for possession and one year for trafficking, to be served

consecutively. Id. at ¶ 6.     In the second case, the court sentenced him to ten years for

involuntary manslaughter, two years for failure to comply, and one year for aggravated

vehicular assault, to be served consecutively. Id.       The sentences in each case were

ordered to be served consecutively to each other, for a total sentence of 15 years. Id.

When Banks appealed his sentence, this court found that the trial court did not err in

imposing consecutive sentences for his convictions for failure to comply and involuntary

manslaughter because of the R.C. 2921.331(D) mandate.         Id. at ¶ 19.   In analyzing the

consecutive sentences imposed for all of Banks’s other convictions, though, this court

found that the trial court failed to provide any reasons for the other consecutive sentences.

 Id.

       {¶37} After engaging both attorneys in a conversation about the statute, the trial

court in this case incorrectly held that it was obligated to impose consecutive sentences

for all three of Parker’s charges:

       DEFENSE COUNSEL: Your Honor, could we just do the failure to
       comply so that one year — and then run the nine months concurrent with
       the other case?

       THE COURT: Well, see, I don’t think I can do that. I think whenever the
       failure to comply is there, it runs consecutive to any other charge, and I just
       don’t — I don’t think I can do that * * *.

(Tr. 56.)
       {¶38} Such a sentence, in which Parker’s sentences for drug trafficking and

attempted felonious assault were concurrent to each other and consecutive to the sentence

for failure to comply, would have been appropriate under R.C. 2921.331(D).

       {¶39} Because we agree with Parker’s interpretation of R.C. 2921.331(D), we

must also agree with his argument that the trial court failed to make the requisite findings

under R.C. 2929.14(C)(4) to impose consecutive sentences.

       {¶40} Under R.C. 2953.08, an appellate court may overturn the imposition of

consecutive sentences where “upon its review, [it] clearly and convincingly finds that ‘the

record does not support the sentencing court’s findings’ under R.C. 2929.14(C)(4), or the

sentence is ‘otherwise contrary to law.’”      State v. Lunder, 8th Dist. Cuyahoga No.

101223, 2014-Ohio-5341, ¶ 10, quoting R.C. 2953.08(G)(2)(a)-(b).       “[W]here a sentence

is void because it does not contain a statutorily mandated term, the proper remedy is,

likewise, to resentence the defendant.”         State v. Fischer, 128 Ohio St.3d 92,

2010-Ohio-6238, 942 N.E.2d 332, ¶ 10, citing State v. Beasley, 14 Ohio St.3d 74, 471

N.E.2d 774 (1984).

       {¶41} Because the trial court here believed it was imposing consecutive sentences

pursuant to a mandate in R.C. 2921.331(D), it did not make the requisite findings under

R.C. 2929.14(C)(4) to impose consecutive sentences.

       {¶42} R.C. 2929.14(C)(4) states:

       If multiple prison terms are imposed on an offender for convictions of
       multiple offenses, the court may require the offender to serve the prison
       terms consecutively if the court finds that the consecutive service is
       necessary to protect the public from future crime or to punish the offender
       and that consecutive sentences are not disproportionate to the seriousness of
       the offender’s conduct and to the danger the offender poses to the public,
       and if the court also finds any of the following:

       (a) The offender committed one or more of the multiple offenses while the
       offender was awaiting trial or sentencing, was under a sanction imposed
       pursuant to section 2929.16, 2929.17, or 2929.18 of the Revised Code, or
       was under post-release control for a prior offense.

       (b) At least two of the multiple offenses were committed as part of one or
       more courses of conduct, and the harm caused by two or more of the
       multiple offenses so committed was so great or unusual that no single
       prison term for any of the offenses committed as part of any of the courses
       of conduct adequately reflects the seriousness of the offender’s conduct.

       (c) The offender’s history of criminal conduct demonstrates that

       consecutive sentences are necessary to protect the public from future crime

       by the offender.

A trial court is required to make the findings mandated above at the sentencing hearing

and incorporate its findings into its sentencing entry. State v. Bonnell, 140 Ohio St.3d

209, 2014-Ohio-3177, 16 N.E.3d 659, ¶ 37.

       {¶43} The requirements of R.C. 2929.14(C)(4) are only implicated when a trial

judge exercises his or her discretion to impose consecutive sentences. State v. Sergent,

148 Ohio St.3d 94, 2016-Ohio-2696, 69 N.E.3d 627, ¶ 17. Therefore, the trial court

need not make these findings when consecutive sentences are required as a matter of law.

Thus, if the trial court had ordered Parker’s sentence for attempted felonious assault to

run concurrent to his sentence for trafficking, and then ordered his sentence for failure to

comply to run consecutive to both, it would not have been required to make R.C.

2929.14(C)(4) findings.
       {¶44} Because R.C. 2921.331(D) did not require Parker’s sentences for all three

charges to be served consecutively, the trial court was required to comply with R.C.

2929.14(C)(4) before imposing consecutive sentences for trafficking and attempted

felonious assault. The trial court’s failure to comply with R.C. 2929.14(C)(4) renders

Parker’s sentences for these offenses contrary to law. Lunder, 8th Dist. Cuyahoga No.

101223, 2014-Ohio-5341, at ¶ 13.        Therefore, we reverse and remand this case for

resentencing as to those offenses.

       {¶45} Because we remand this case for resentencing, Parker’s second assignment

of error, in which he raises an alternative argument premised on the state’s interpretation

of R.C. 2921.331(D), is moot.

       {¶46} We note that while Parker does not bring any challenge to his plea or

sentence related to his license suspension, a review of the plea hearing shows that the trial

court provided an inaccurate description of its options with respect to the suspension.

Specifically, the trial court stated that the license suspension was not mandatory.

Parker’s sentence, however, included a lifetime license suspension in accordance with the

mandate found in R.C. 2921.331(E). Even if Parker had raised this issue for our review,

it would not have changed the outcome of this appeal, because Parker would be unable to

show that he was prejudiced by the trial court as required to vacate his plea based on

Crim.R. 11.

       {¶47}   We acknowledge that the dissenting opinion would sua sponte consider

the validity of Parker’s plea. However, as noted in the dissent, Parker failed to raise this
issue before this court.   App.R. 16 requires that the appellant’s brief shall include a

“statement of the assignments of error presented for review” and “[a]n argument

containing the contentions of the appellant with respect to each assignment of error

presented[.]” Id. at (A)(3) and (7).   Furthermore, the court of appeals shall “[d]etermine

the appeal on its merits on the assignments of error set forth in the briefs under App.R.

16” and the “court may disregard an assignment of error presented for review if the party

raising it fails to * * * argue the assignment separately in the brief, as required under

App.R. 16(A).”    App.R. 12(A)(1)(b) and (2).     Therefore, pursuant to App.R. 12(A) and

16(A), we decline to sua sponte consider the validity of Parker’s plea.

       {¶48} This cause is reversed and remanded to the lower court for further

proceedings consistent with this opinion.

       It is ordered that appellant recover of said appellee costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



__________________________________________
TIM McCORMACK, PRESIDING JUDGE

FRANK D. CELEBREZZE, JR., J., CONCURS;
MARY J. BOYLE, J., DISSENTS (WITH SEPARATE OPINION ATTACHED)
MARY J. BOYLE, J., DISSENTING:

       {¶49} I respectfully dissent. I would find that Parker’s assignments of error are

rendered moot because the trial court failed to explain that he faced a lifetime suspension

of his driver’s license, thereby invalidating his plea.

       {¶50} Although not raised in Parker’s brief, I would, sua sponte, find that Parker’s

plea was not knowing, intelligent, and voluntary because he did not understand that he

faced a lifetime suspension of his driver’s license before entering his guilty plea.

       {¶51} While we generally determine an appeal’s merits based on the assignments

of error raised by an appellant pursuant to App.R. 12(A)(1)(b), we have, sua sponte,

previously raised and addressed Crim.R. 11 issues not raised by an appellant. See State

v. Petitto, 8th Dist. Cuyahoga No. 95276, 2011-Ohio-2391, ¶ 9 (reversing for the trial

court’s failure to ascertain whether the defendant understood the maximum penalty for his

offenses even though the defendant did not raise it in his appellate brief). The same has

been done by other appellate districts. See State v. Mullins, 12th Dist. Butler Nos.

CA2011-10-195 and CA2011-10-196, 2012-Ohio-5005, ¶ 13 (“[W]e notice and raise, sua

sponte, an error in the trial court’s addressing of appellant’s constitutional rights pursuant

to Crim.R. 11(C)[.]”); State v. Hankison, 4th Dist. Scioto No. 01CA2792,

2002-Ohio-6161, ¶ 20 (“We note that Hankison failed to articulate this argument in his

brief to this Court. We have raised this issue sua sponte because we find that failure to

comply with the mandates of Crim.R. 11, in this case, is plain error.”).
       {¶52} We review whether the trial court accepted Parker’s plea in compliance with

Crim.R. 11(C) de novo. State v. Tutt, 8th Dist. Cuyahoga No. 102687, 2015-Ohio-5145,

¶ 13, citing State v. Spock, 8th Dist. Cuyahoga No. 99950, 2014-Ohio-606. A defendant

must enter into a plea knowingly, intelligently, and voluntarily for it to be constitutional

under the United States and Ohio Constitutions. State v. Engle, 74 Ohio St.3d 525, 527,

660 N.E.2d 450 (1996), citing Kercheval v. United States, 274 U.S. 220, 47 S.Ct. 582, 71

L.Ed. 1009 (1927). To ensure the constitutionality of pleas, Crim.R. 11(C) sets forth

specific procedures that trial courts must follow when accepting guilty pleas, covering the

waiver of constitutional rights and the explanation of nonconstitutional rights. See State

v. Nero, 56 Ohio St.3d 106, 107, 564 N.E.2d 474 (1990) (“Ohio Crim.R. 11(C) was

adopted in order to facilitate a more accurate determination of the voluntariness of a

defendant’s plea by ensuring an adequate record for review.”).

       {¶53} A trial court must make findings and disclosures concerning a defendant’s

nonconstitutional rights. Specifically, a trial court must

       [d]etermin[e] that the defendant is making the plea voluntarily, with
       understanding of the nature of the charges and of the maximum penalty
       involved, and, if applicable, that the defendant is not eligible for probation
       or for the imposition of community control sanctions at the sentencing
       hearing [and] [i]nform[] the defendant of and determin[e] that the defendant
       understands the effect of the plea of guilty or no contest, and that the court,
       upon acceptance of the plea, may proceed with judgment and sentence.

Crim.R. 11(C)(2)(a) and (b). A trial court must only substantially comply with Crim.R.

11’s requirements when advising a defendant of his nonconstitutional rights. State v.

Veney, 120 Ohio St.3d 176, 2008-Ohio-5200, 897 N.E.2d 621, ¶ 14.               ‘“Substantial
compliance means that under the totality of the circumstances the defendant subjectively

understands the implications of his plea and the rights he is waiving.’” State v. Mitchell,

8th Dist. Cuyahoga No. 103364, 2016-Ohio-4956, ¶ 10, quoting Nero. ‘“If it appears

from the record that the defendant appreciated the effect of his plea and his waiver of

rights in spite of the trial court’s error, there is still substantial compliance.’” Id., quoting

State v. Caplinger, 105 Ohio App.3d 567, 664 N.E.2d 959 (4th Dist.1995).

       {¶54} In addition to showing noncompliance, “a defendant must show prejudice

before a plea will be vacated for a trial court’s error involving Crim.R. 11(C) procedure

when nonconstitutional aspects of the plea colloquy are at issue.” State v. Owens, 8th

Dist. Cuyahoga Nos. 100398 and 100399, 2014-Ohio-2275, ¶ 12, citing Veney. To

establish prejudice, a defendant must show that, had the trial court substantially complied

with Crim.R. 11(C)’s requirements, he would not have entered into the plea. State v.

Clark, 119 Ohio St.3d 239, 2008-Ohio-3748, 893 N.E.2d 462, ¶ 32, citing Nero, 56 Ohio

St.3d at 108, 564 N.E.2d 474.

       {¶55} The right to be advised of the maximum penalties that a defendant faces is a

nonconstitutional right, and therefore, we review the record for substantial compliance.

State v. Martin, 8th Dist. Cuyahoga Nos. 92600 and 92601, 2010-Ohio-244, ¶ 8, citing

State v. Johnson, 8th Dist. Cuyahoga No. 91567, 2009-Ohio-3088.

       {¶56} Many appellate districts have declined to vacate a defendant’s plea when a

court incorrectly informs a defendant of the length of the driver’s license suspension that

the defendant faces or fails to discuss the license suspension at the plea hearing. See
State v. Fry-McMurray, 7th Dist. Mahoning No. 15 MA 0111, 2016-Ohio-6998, ¶ 20;

State v. Small, 10th Dist. Franklin Nos. 14AP-659, 14AP-660, 14AP-661, and 14AP-663,

2015-Ohio-3640, ¶ 13. In those cases, the court found that the defendant’s failure to

object to the imposition of a longer license suspension at sentencing, the minimal

difference in length of the suspensions, and the dismissal of some charges against the

defendant in exchange for a guilty plea established that the defendant did not suffer

prejudice. Fry-McMurray at ¶ 28; Small at ¶ 13.

       {¶57} Those cases are distinguishable, however, because in the instant case, the

trial court affirmatively told Parker that there was no license suspension. At the plea

hearing in the instant case, the court explained Parker’s constitutional rights, the potential

for consecutive sentences, and the potential prison terms and fines that he faced. The

following exchange took place after that explanation:

       PROSECUTOR:          And there’s also a mandatory operator’s driver’s
                            license suspension.

       COURT:               No.

       PROSECUTOR:          No?

       COURT:               No. Not anymore. * * * The legislature changed that
                            this year and I think it went into effect in September
                            where on felony drug charges no longer — it’s
                            optional, the Court can, but it’s certainly not
                            mandatory.

Despite the trial court’s statements at the plea hearing, however, Parker’s sentence

included a lifetime driver’s license suspension, which was mandatory under R.C.

2921.331(E) because it was Parker’s second conviction for failure to comply.
       {¶58} Based on those facts, we find State v. Walz, 2d Dist. Montgomery No.

23783, 2012-Ohio-4627, to be more instructive than Fry-McMurray and Small. In Walz,

the appellant argued that he did not knowingly, intelligently, and voluntarily enter into a

guilty plea because the trial court failed to inform him that he faced a mandatory

three-year driver’s license suspension for the felonious assault count at the plea hearing.

At the plea hearing, the trial court did not discuss the mandatory license suspension. In

fact, after reciting the prison terms and fines that the appellant faced, the trial court stated

that “those are all of the potential penalties.” On review, the Second District found that

the appellant’s plea was not knowing, intelligent, or voluntary for his felonious assault

count because the trial court’s statement — “those are all of the penalties” — provided

the appellant with misinformation. Id. at ¶ 17. Specifically, the Second District stated

that “[w]hen material misinformation about a consequence of a guilty plea is conveyed to

a defendant, and the court by its silence fails to correct the mistake, the failure renders the

plea less than knowing, intelligent, and voluntary.” Id. at ¶ 16, citing State v. Engle, 74

Ohio St.3d 525, 660 N.E.2d 450 (1996).

       {¶59} Like Walz, the record establishes that the court clearly provided Parker

misinformation; however, the facts of this case go one step further than Walz because the

trial court affirmatively informed Parker that there was no license suspension. The trial

court’s misstatement of the potential penalties that Parker faced certainly did not

substantially comply with Crim.R. 11 and resulted in prejudice to Parker. Therefore,

Parker’s plea was not knowing, intelligent, or voluntary. Accordingly, I would reverse
the court’s sentence and set aside Parker’s plea, thereby rendering Parker’s raised

assignments of error concerning his sentence and plea’s voluntariness moot.